Citation Nr: 0703841	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right shoulder.  


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to June 
1958.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's current right shoulder disability is not 
related to disease or injury during his active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of an 
injury to the right shoulder have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that his present right shoulder 
condition is the direct result of a fall sustained during 
military service while sleepwalking on board a ship.  See 
December 2002 notice of disagreement (NOD); September 2005 
transcript.  His service medical records do document an 
injury sustained while reportedly sleepwalking, but do not 
indicate that he injured his right shoulder.  A later record 
indicates that the reported sleepwalking incident was not 
well-documented.  Shortly thereafter, the veteran was found 
unsuitable for service by a Board of Medical Survey due to 
his somnambulism and he was recommended for discharge.  See 
May 1, 1958 sick call treatment record; May 13, 1958 clinical 
record; chronological record of medical care dated May 22, 
May 26 and June 9, 1958.  

Post-service medical evidence includes treatment records from 
the VA Medical Center (VAMC) in Bay Pines, Florida.  These 
records indicate that the veteran has been seen frequently 
since August 2000 with complaints of right shoulder pain and 
has been diagnosed with varying conditions, including: 
bursitis and supraspinatus tendonitis (October 2000 
rheumatology consult); rotator cuff syndrome with limitation 
of range of motion in abduction and internal/external range 
of motion (February 2001 rheumatology outpatient follow-up 
following January 2001 Magnetic Resonance Imaging (MRI)); and 
subacromial bursitis with tendonitis and limited range of 
motion (June 2001 rheumatology outpatient follow-up).  In 
January 2003, the veteran was diagnosed with chronic pain, 
right shoulder and impingement syndrome, right shoulder; 
there was no mention of bursitis or tendonitis.  See 
orthopaedics consult.  

A November 2002 statement from the veteran's primary care 
nurse practitioner at the Bay Pines VAMC indicated that the 
veteran's right shoulder was stable at that time, but was 
chronically impaired.  She reported limited range of motion 
with limited abduction and internal rotation, secondary to 
bursitis with tendonitis.  The nurse practitioner indicated 
that radiological studies showed degenerative joint disease 
(DJD) secondary to old injury.  She opined that it was more 
likely than not that the veteran's injury to his right 
shoulder occurred during his in-service fall, which was the 
only known injury as related by the veteran.  

A May 2003 statement from Dr. Canton reports that he had been 
treating the veteran for right shoulder injury and pain for 
approximately one month.  He indicated that as no other past 
trauma had been related to him other than the sleepwalking 
incident, it was his opinion that the pain and loss of 
shoulder motion is more likely the result of the veteran's 
in-service fall.  Dr. Canton did not give a current 
diagnosis.

The veteran underwent a VA compensation and pension (C&P) 
examination in July 2006, at which time his claims folder was 
reviewed.  The veteran reported the in-service fall while 
sleepwalking and indicated that he had had intermittent right 
shoulder problems with remission.  He denied hospitalization, 
surgery, or any current treatment.  He indicated that he 
suffers from stiffness and pain in his right shoulder, but 
denied any giving way, instability, weakness, episodes of 
dislocation or subluxation, episodes of locking, effusion, 
inflammation or flare-ups.  Physical examination revealed 
flexion and abduction both to 110 degrees with pain beginning 
at 100 degrees, and external and internal rotation to 90 
degrees with pain beginning at 90 degrees.  There was no 
additional limitation of motion on repetitive use, loss of a 
bone or part of a bone, inflammatory arthritis, or joint 
ankylosis.  Old x-rays and MRI reports were reviewed and 
discussed.  The veteran was diagnosed with DJD of the right 
shoulder; the examiner opined that it is less likely as not 
(less than 50/50 probability) that the right shoulder 
condition was caused by or the result of active service.  The 
rationale provided was that there was no documentation of any 
shoulder injury in service; there is no documentation of any 
treatment or evaluation of a shoulder problem from 1958 to 
2000; and the current problem is more likely due to age and 
multiple injuries during the last 48 years.  

The Board finds that the preponderance of the evidence is 
against the claim.  As an initial matter, although the 
veteran was diagnosed with DJD of the right shoulder during 
the July 2006 VA examination and prior treatment records 
indicate varying diagnoses involving the right shoulder, the 
earliest evidence showing the presence of any diagnosed 
condition is dated decades after his separation from service 
and there is no contemporaneous documentation of 
symptomatology between the time of service and these initial 
findings.  In addition to the span of time between the 
veteran's active service and the documentation and diagnoses 
of the residual disability at issue, his service medical 
records do not definitely establish that he suffered an 
injury to his right shoulder while in service, although a 
sleepwalking incident is documented.  


Furthermore, the weight of the medical opinions of record is 
also against the claim because the opinions of the Nurse 
Practitioner and Dr. Canton cannot be afforded much probative 
value.  The probative value of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The failure of a physician 
to provide a basis for his opinion goes to weight of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  

The veteran's primary care Nurse Practitioner opined that it 
is more likely than not that the right shoulder injury 
occurred during the accidental fall while in service, as this 
was the only injury related to her by the veteran.  Dr. 
Canton also opined that the pain and loss of shoulder motion 
is more likely the result of his in-service fall, as no other 
past trauma to this area was related by the veteran.  Neither 
of these opinions, however, can be afforded much probative 
value.  See Prejean, 13 Vet. App. at 448-9 (2000).  First, 
neither the nurse practitioner nor Dr. Canton indicated that 
a review of the veteran's claims folder, to include his 
service medical records, had been conducted.  Second, the 
veteran's service medical records do not show that an injury 
to his right shoulder occurred, leaving both opinions 
premised on an unsubstantiated fact and rendering them both 
incompetent.  See e.g., Grover v. West, 12 Vet. App. 109, 112 
(1999) (examiner reference to foot fracture in service, which 
was not shown by service medical records, cannot be 
considered as competent).  Moreover, the premise that the 
veteran had had no other trauma to the right shoulder, except 
during his military service, appears to overstate the 
veteran's history, as he testified in September 2005 that he 
had been in a plane crash in 1968 or 1970, but did not recall 
injuring his shoulder then.  The VA examiner, on the other 
hand, conducted a thorough review of the claims folder and 
noted the absence of evidence that the veteran had sustained 
a right shoulder injury at the time of the sleepwalking 
incident.  The examiner further reported the absence of 
evidence of shoulder problems between 1958 and 2000 and 
concluded that the current shoulder disability is more likely 
related to age and post-service injuries.  Therefore, the VA 
examiner's opinion is afforded greater probative value.  


Based on the opinion provided during the July 2006 VA 
examination, service connection for residuals of an injury to 
the right shoulder is not warranted.  In light of the 
foregoing, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from an August 2002 rating decision 
that denied service connection for residuals of a right 
shoulder injury.  The issue was remanded in March 2006 to 
effect compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development, to include obtaining additional treatment 
records and conducting a VA examination, was needed.  

Prior to the remand, the veteran was advised of the necessary 
evidence to substantiate his claim; that the RO would assist 
him in obtaining additional information and evidence; and of 
the responsibilities on both his part and VA's in developing 
the claim.  See May 2002 letter.  He was later informed of 
the need to provide any evidence in his possession pertinent 
to the claim.  See December 2003 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  He was also provided notice as to the 
appropriate disability rating and effective date of any grant 
of service connection in a June 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and VA medical records have 
been associated with the claims file and he was given an 
appropriate VA examination in connection with his claim.  
Also, pursuant to the Board's March 2006 remand, the RO 
requested authorization for the release of information from a 
private physician who had treated the veteran, as well as 
treatment records from the Seattle VAMC.  The veteran did not 
submit the requested form needed to obtain the private 
treatment records; there is no indication that he did not 
receive the RO's letter that included this form.  The Seattle 
VAMC responded in June 2006 that no records associated with 
the veteran were found in either the Seattle or Tacoma 
facilities.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for residuals of an injury to the right 
shoulder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


